Citation Nr: 0102145	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Department of Veterans Affairs dependency 
and indemnity compensation benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1318 (West 1991 & Supp. 2000).

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had recognized Philippine guerilla active 
military service from June to October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which (1) denied as not 
new and material evidence submitted to reopen the appellant's 
claim for service connection for the veteran's cause of 
death, (2) denied entitlement to Dependency and Indemnity 
Compensation (DIC) benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1318, and 
(3) denied entitlement to accrued benefits.  In a July 1999 
Statement of the Case (SOC), the RO reopened the appellant's 
claim for service connection for the cause of the veteran's 
death, and denied the claim as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Claims to 
reopen previously denied final claims are not subject to the 
provisions of The Veterans Claims Assistance Act until and 
unless they are reopened under 38 U.S.C.A. § 5108.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

With regard to the other claims, the Board finds that the RO 
has complied with the notification and development actions 
required under the prior law as well as the recent changes.  
The appellant was notified of the evidence needed to complete 
her claims, of which evidence VA would obtain and which 
evidence she was expected to provide, and of the one year 
time limit for the submission of evidence.  Further, the RO 
has made all reasonable efforts to obtain relevant records 
identified by the appellant which might substantiate the 
appellant's claims.  As such, although the RO did not 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it is not prejudicial to the appellant to proceed to 
the issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In December 1999, additional evidence was received at the 
Board consisting of affidavits of identity of the veteran and 
the appellant.  As these issues are not in dispute, the 
evidence is not pertinent to the appellant's claims.  As 
such, this evidence need not be referred to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  In an August 1984 decision of the Board, service 
connection was denied for the cause of the veteran's death.

2.  The additional evidence submitted since the August 1984 
rating decision is either cumulative or redundant; or it does 
not bear directly and substantially upon the subject matter 
of whether the veteran's fatal pulmonary tuberculosis was 
incurred or aggravated during the veteran's active military 
service, and when considered alone or together with all of 
the evidence, both old and new, it has no significant effect 
upon the facts previously considered.

3.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal for dependency and 
indemnity compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1318, 
and for accrued benefits, has been obtained.

4.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he hypothetically could have been 
entitled to receive such benefit if a claim had been filed 
during this period.

5.  At the time of the veteran's death, there were no claims 
for benefits pending before VA, and no sums due the appellant 
under existing entitlements.

6.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death



CONCLUSIONS OF LAW

1.  The August 1984 decision of the Board denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the August 1984 Board decision 
denying service connection for the cause of the veteran's 
death is not new and material, and the appellant's claim for 
service connection for the cause of the veteran's death has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 20.1106 (2000).

4.  Accrued benefits are not payable to the appellant.  38 
U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000);  
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for the Cause of the Veteran's Death.

The appellant has essentially brought separate claims for 
entitlement to dependency and indemnity compensation (DIC) 
benefits under two separate theories.  The first claim is 
based on service connection for the cause of death of the 
appellant's husband, the veteran, under the provisions of 
38 U.S.C.A. § 1310, which has already been the subject of an 
August 1984 Board decision.  The second is under the 
provisions of 38 U.S.C.A. § 1318 under which a surviving 
spouse may obtain DIC benefits if the veteran either was in 
receipt of, or should have been in receipt of, a total 
disability rating for ten consecutive years prior to his 
death.  This second theory has not been the subject of a 
prior final decision, and is considered a new issue on 
appeal.  Following a discussion of the facts relating to the 
veteran's medical history, the Board will discuss each theory 
in turn.

Factual Background

The death certificate shows that the veteran died on August 
[redacted], 1973 at the age of 52.  The immediate cause of death was 
listed as respiratory failure due to or as a consequence of 
Koch's pulmonary, far advanced.  No other conditions were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.  

The service medical records consist of a single examination 
conducted in October 1945 at the time of his discharge.  This 
appears to be the sole and complete service medical record, 
which would be consistent with his recognized guerrilla 
service.  This examination indicated the lungs were 
"normal."  

A VA hospital discharge summary notes that the veteran was 
admitted in December 1972 because of cough, chest and back 
pains.  The summary also indicates that he had been a known 
case of pulmonary tuberculosis since 1968, and had two 
previous admissions to this hospital and been discharged as 
clinically improved.  Tuberculosis was positively diagnosed 
on this admission.  He was discharged following five months 
of treatment with a guarded prognosis. 

In May 1984, the appellant, the widow of the veteran, 
provided detailed testimony regarding her contention that the 
veteran's fatal illness, tuberculosis, was related to his 
military service.  In August 1984, the Board denied the 
appellant's appeal on the issue of entitlement to service 
connection for the cause of the veteran's death.

In September 1985, a letter was received at the RO, signed by 
two persons who identified themselves as former members of 
the same Unit of Guerrilla Organization to which the veteran 
belonged.  They stated that they personally knew the veteran 
and they saw him vomit blood during his service, and a few 
days after he was discharged.  They also stated the his wife 
brought him to the San Carlos City General Hospital for 
medical treatment, that he was X-rayed and was found to have 
"PTB".  

A medical certificate dated in November 1997 from the San 
Carlos General Hospital shows that the veteran had been 
examined and treated from July to August 1973 with a 
diagnosis of Koch's pulmonary.  Although the RO wrote the San 
Carlos General Hospital in August 1998 asking for the actual 
records of his treatment, no response was received.  The 
appellant was asked to obtain these records directly; 
however, again no response was received to this request.  In 
November 1998, a letter was received from the Pangasinan 
Provincial Hospital (San Carlos General Hospital) which 
substantially repeated the earlier medical certificate.  

Establishing Service Connection for
The Cause of the Veteran's Death

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death." 38 C.F.R. § 3.312(c) (2000). 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
1110.  Pulmonary tuberculosis may be service-connected where 
a veteran served 90 days or more during a period of war and 
tuberculosis becomes manifest either during service or within 
three years following service.  38 U.S.C.A. § 1112(a)(3) 
(West 1991); 38 C.F.R. 3.307, 3.309 (2000).

Reopening the Claim

Because the Board previously denied the veteran's claim for 
service connection for the cause of the veteran's death, the 
doctrine of finality applies as enunciated in 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1100 (2000).  As such, the 
reopening of the claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 284-85 (1996); see 
also Hickson v. West, 12 Vet. App. 247, 251 (1999).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (2000) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (the "VCAA") (See INTRODUCTION, supra,) in 
determining whether to reopen previously and finally denied 
claims, a three-step analysis had been outlined by the United 
States Court of Appeals for Veterans Claims.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  First, VA must determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  If the newly presented evidence is not 
"new," the claim to reopen fails on that basis and no 
further analysis of the evidence is required.  Similarly, if 
"new" evidence is not "material," in the sense that does 
not bear directly and substantially upon the specific matter 
under consideration and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, the claim to reopen fails on that basis and the 
inquiry ends.  38 C.F.R. § 3.156 (2000).  Claims to reopen 
previously denied final claims are not subject to the 
provisions of the VCAA until and unless they are reopened 
under 38 U.S.C.A. § 5108.  Thus, the first step of the Elkins 
analysis remains unchanged.  However, the next two steps of 
the Elkins test no longer apply, being based on a 
determination that the claim is "well-grounded," a concept 
abolished by enactment of the VCAA.  Although the Court has 
yet to promulgate a new analysis for new and material claims 
encompassing the provisions of the VCAA, the Board may infer 
that once the claim is reopened, VA may evaluate the merits 
after ensuring that all reasonable efforts have been made to 
comply with the duty to assist and notice requirements of the 
VCAA.

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

The Board notes that in Hodge v. West, supra, the United 
States Court of Appeals for the Federal Circuit held that the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In Colvin, the 
Court adopted the following test with respect to the nature 
of the evidence which would constitute "material" evidence 
for purposes of reopening a previously denied claim: "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  
Colvin, 1 Vet. App. at 174.  In light of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

In view of the fact that the Court has held, in Fossie v. 
West, 12 Vet. App. 1, 4 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent that one previously 
employed by Colvin, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Analysis

The Board notes that since the August 1984 denial by the 
Board, the appellant has submitted essentially two items of 
evidence.  The first is the lay statement from the two 
persons who identified themselves as members of the same unit 
in which the veteran served, and indicated that they saw the 
veteran vomit blood during his service, and that he was X-
rayed at the San Carlos City General Hospital and found to 
have tuberculosis.  While new, this evidence is not material.  
Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c) (2000).  As such, these statements do not constitute 
competent evidence establishing the existence of pulmonary 
tuberculosis during service or with the presumptive period.  
See generally Tubianosa v. Derwinski, 3 Vet. App. 181, 183-
184 (1992).  Even assuming that they witnessed the purported 
X-rays, they are not competent as lay persons to provide a 
medical diagnosis of pulmonary tuberculosis.  See Stadin v. 
Brown, Vet. App. 280, 284 (1995)(laypersons may provide 
evidence of "symptomatology" but generally cannot speak to 
"condition causing the symptoms").  Only competent evidence 
can be material evidence.  See Pollard v. Brown, 6 Vet. App. 
11, 12 (1993).  

The only other new evidence submitted was the medical 
certificate and letter from the San Carlos General Hospital.  
These show that the veteran was examined and treated as early 
as 1973 with pulmonary tuberculosis.  These medical 
statements showing that he was treated for pulmonary 
tuberculosis near the time of his death are not relevant to 
the question of whether he had pulmonary tuberculosis within 
three years of his discharge in 1945.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.371(a), 3.374(c) (2000).  As such, this 
evidence is not material in the sense that it does not bear 
directly and substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a).  Therefore, it is 
also not so significant that it must be considered in order 
to fairly decide the claim.  See Fossie v. West, supra.  In 
this regard, the Board notes that the a VA hospital summary 
from May 1973, and which was considered by the Board in the 
August 1984 prior denial, clearly places the date of original 
diagnosis of the veteran's tuberculosis as 1968, many years 
following the three year presumptive period for tuberculosis 
diagnosed after discharge.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the August 1984 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the appellant's claim.  
The Board's August 1984 decision denying service connection 
for the cause of the veteran's death remains final.  See 
Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7103 (West 
1991); 38 C.F.R. § 3.156, 20.1100 (2000).

The Board views its discussion as sufficient to inform the 
veteran of the requirements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, supra.  The benefit of the doubt 
doctrine need not be applied in the situation where an 
appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen a finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


II.  DIC Entitlement under 38 U.S.C.A. § 1318

In addition to payment of DIC pursuant to 38 U.S.C.A. § 1310, 
the surviving spouse of a deceased veteran is also eligible 
for DIC benefits as if the veteran's death were service 
connected if the veteran" was in receipt of or entitled to 
receive . . . compensation at the time of death for a 
service-connected disability that . . . was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death" or at a minimum for the five 
years immediately following discharge.  38 U.S.C. § 
1318(b)(1) (emphasis added).  The implementing regulation for 
section 1318(b) states the following: 

(a) Entitlement criteria.  Benefits authorized by 
section 1318 . . . shall be paid to a deceased veteran's 
surviving spouse . . . in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: 

(2) The veteran was in receipt of or for any reason ( . 
. . ) was not in receipt of but would have been entitled 
to receive compensation at the time of death for a 
service connected disablement that . . . : 

(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 
or more years immediately preceding death; or

(ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty or a 
period of not less than 5 years immediately preceding 
death.

38 C.F.R. § 3.22(a)(2)(i) (2000) (emphasis added).

The Court has held that where a veteran would have been 
entitled to receive compensation at the time of his or her 
death for a 100% disability rating and would have met the 
duration requirements under section 1318(b)(1) but for CUE in 
a prior final rating decision, the veteran's surviving spouse 
is eligible for DIC benefits.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  The Court has also held that a 
claimant must raise with specificity issues of CUE under 
section 1318(b) and must raise them initially before the 
Board.  See id.  In Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997), the Court found that the Board's failure to apply 
section 1318(b) was harmless error where the veteran had not 
been rated totally disabled for 10 continuous years 
immediately preceding death and the appellant had not alleged 
a claim for CUE in a prior rating decision.  The Court also 
reviewed the appellant's claim that section 20.1106 
discriminated against claimants seeking DIC benefits under 
section 1318(b) because claimants seeking DIC benefits under 
section 1310 were not bound by prior VA determinations 
regarding the deceased veteran.  See id.  The Court found 
that "there is a rational basis for not allowing [section 
1318(b)] claimants to readjudicate, after the veteran's 
death, the underlying merits of the veteran's claim." Id. 

Before section 20.1106 was promulgated, claims under section 
1318(b) were not excluded from the general principle that 
issues in a survivor's claim for benefits would be decided 
without consideration of rating decisions during the 
veteran's lifetime.  See 38 C.F.R. § 19.196 (1991).  Based on 
section 19.196 and the language in section 3.22(a)(2) that 
lists CUE as a method, but not the exclusive method, for 
establishing an "entitled to receive" claim under section 
1318(b), in Carpenter v. West, 11 Vet. App. 140 (1998), the 
Court concluded:  

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service-connection-related 
issue . . . based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death and the law then 
or subsequently made retroactively 
applicable. 

11 Vet. App. at 145 (quoting dicta in Green v. Brown, 10 Vet. 
App. 111, 118 (1997)).  Therefore, under the Court's current 
case law, a survivor of a deceased veteran is eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100% disability rating for the statutory period 
of time; (2) the veteran would have been in receipt of a 100% 
disability rating for such time but for CUE in a final VARO 
or BVA decision, see Damrel, supra; or (3) under Carpenter, 
supra, the veteran had been "hypothetically" entitled to 
receive a 100% disability rating for the required period of 
time. 

In this case, the appellant has not claimed CUE in a prior 
final decision.  Rather, the appellant is claiming 
eligibility under the first and third bases listed above.  As 
the veteran was never in actual receipt of a total disability 
rating during his lifetime, this basis is precluded.  The 
thrust of the appellant's argument appears to be hypothetical 
entitlement under Carpenter above, the third basis.  The 
appellant has not alleged any disabilities of the veteran 
during his lifetime that could hypothetically have been 
service-connected at 100% other than his pulmonary 
tuberculosis.  It is noted that the veteran died in August 
1973, at the age of 52.  The immediate cause of death was 
listed as respiratory failure due to or as a consequence of 
Koch's pulmonary, far advanced.  Koch's pulmonary is also 
known as pulmonary tuberculosis.  No other conditions were 
listed as significant conditions contributing to death but 
not resulting in the underlying cause of death.  During the 
veteran's lifetime, he was not service connected for any 
disabilities.  As noted above in Part I of this decision, the 
Board has previously determined in an August 1984 decision 
that pulmonary tuberculosis was not incurred in or aggravated 
by military service.  It was further noted that there was no 
evidence of the existence of this condition within the three-
year postservice period, or for many years after. 

The evidence does not show any disability that hypothetically 
could have been service connected for a total disability 
evaluation during any period of his life, including the 10 
years immediately preceding his death, and the 5 years 
following his discharge.  With no other argument presented in 
support of the claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, the claim must be denied.  

III.  Accrued Benefits

The payment of accrued benefits is governed by 38 U.S.C.A. 
§ 5121 (West 1991).  Upon the death of a veteran, periodic 
monetary benefits to which he or she was entitled on the 
basis of evidence in the file at the date of death, and due 
and unpaid for a period of not more than two years prior to 
death, may be paid to the spouse.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000 (2000).  An application for accrued benefits 
must be filed within one year after the date of death of the 
veteran.  38 U.S.C.A. 5121(c), 38 C.F.R. 3.1000(c). 

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996). 

A review of the claims file shows that the veteran did not 
have a claim pending at the time of his death nor was he 
entitled to benefits under an existing rating.  In the case 
of Hayes v. Brown, 4 Vet. App. 353, 358 (1993), the Court 
held that the provision of 38 C.F.R. 3.1000(d)(4)(i) applies 
to only evidence in the file at the date of death.  Based on 
the evidence of record, the Board determines that the 
appellant is not entitled to the payment of accrued benefits 
in this instance, as no entitlement to benefits on any basis 
was due the veteran at the time of his death.  38 U.S.C.A. 
5121 (West 1991). 

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996) (An accrued benefits claim is 
derivative of the veteran's claim for service connection, 
i.e., the claimant's entitlement is based on the veteran's 
entitlement).  As there was no entitlement properly due the 
veteran at the time of his death, but which was unpaid, the 
Board cannot grant the appellant accrued benefits.

Moreover, the appellant did not file a claim for accrued 
benefits as required under 38 C.F.R. § 3.1000(c) within one 
year of the veteran's death.  The veteran died in August 
1973, and the claim for accrued benefits was received in 
December 1983, more than 10 years later.  The appellant is 
not contending and the evidence does not show that she filed 
a claim earlier than this date.  The Board notes the claim 
that the appellant is illiterate and did not understand her 
entitlement to accrued benefits until well beyond the period 
for her to file for benefits.  While it is unfortunate that 
the may not have understood her potential benefits at the 
time of her husbands death, there is no provision under VA 
regulations for extending the time limit for filing an 
application for accrued benefits based on the reading ability 
of the recipient.  The law and regulations with respect to 
accrued benefits require that an application be filed within 
one year of the veteran's death.  Where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim has to be denied because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death, that benefit remains denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied. 



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals



 

